PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FRITZ et al.
Application No. 14/720,428
Filed: 22 May 2015
Atty. Dkt. No. 2020-072US10(G0291-13110)

:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the “PETITION UNDER 37 C.F.R. §1.182 TO ACCEPT AN UPDATED SUBSTITUTE STATEMENT AND REMOVE APPLICANT GRETCHEN B. WOJCIK,” filed January 25, 2021.

Petitioner asserts that the filing receipt issued November 20, 2020 cites Varian Medical Systems, Inc. and Gretchen B. Wojcik, the legal representative of deceased inventor Ronald Wojcik, as co-applicants. However, petitioner indicates that Varian Medical Systems, Inc. is the sole applicant and reference USPTO assignment records.

Petitioners’ arguments have been carefully considered and found persuasive. Further, review of the statements under 37 CFR 3.73(b) and USPTO assignment records reflects that Varian Medical Systems, Inc. is the actual applicant of record pursuant to 37 CFR 1.42.

In view thereof, the petition is GRANTED.

Enclosure please find an updated filing receipt.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Updated Filing Receipt